     Case 3:19-cv-00001-CAB-BLM Document 11 Filed 01/03/19 PageID.1286 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    U-BLOX AG, et al.,                                 Case No.: 3:19-cv-001-CAB-(BLM)
11                                     Plaintiffs,
                                                         ORDER SETTING BRIEFING
12    v.                                                 SCHEDULE AND HEARING DATE
13    INTERDIGITAL, INC., et al.,
14                                   Defendants.
15
16          On January 1, 2019, Plaintiffs u-blox AG, u-blox San Diego Inc., and u-blox
17    Amercia, Inc. (collectively “u-blox”) filed an Ex Parte Application for Temporary
18    Restraining Order, and Order to Show Cause Re Preliminary Injunction. [Doc. No. 2.]
19    Plaintiffs seek a temporary restraining order (“TRO”) to enjoin Defendants and their
20    agents, servants, and employees, during the pendency of this action or until a FRAND rate
21    is otherwise determined, from contacting u-blox’s customers and downstream
22    manufacturers, demanding royalty payments from them for products incorporating u-blox
23    technology, or otherwise disrupting or interfering with u-blox’s relationships with its
24    customers and downstream manufacturers.
25          Defendants SHALL FILE a response to Plaintiffs’ application on or before 9:00
26    a.m. on Tuesday, January 15, 2019. Plaintiffs SHALL FILE a reply on or before 9:00
27    a.m. on Tuesday January 22, 2019. The Court will hold a hearing in Courtroom 4C on
28    Wednesday, January 23, 2018 at 2:00 p.m.

                                                     1
                                                                             3:19-cv-001-CAB-(BLM)
     Case 3:19-cv-00001-CAB-BLM Document 11 Filed 01/03/19 PageID.1287 Page 2 of 2


 1          Appearances are to be made by counsel who have actual and detailed knowledge of
 2    the case.
 3          It is SO ORDERED.
 4    Dated: January 3, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                         3:19-cv-001-CAB-(BLM)
